Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Lawrence Youst on 24 May 2022.

The application has been amended as follows: 
Delete claims 1-3 and 13 and replace as follows:
--1.    A tail sitter aircraft comprising:
	a fuselage having a forward portion, an aft portion and a longitudinally extending fuselage axis;
	first and second fixed wings supported by the forward portion of the fuselage, the fixed wings providing a main lifting surface for the aircraft;
	a distributed propulsion system including at least one propulsion assembly operably associated with each fixed wing, the distributed propulsion system operable to provide forward thrust during forward flight and vertical thrust during vertical takeoff, hover and vertical landing; and
	a tailboom assembly extending from the aft portion of the fuselage, the tailboom assembly including first, second, third and fourth rotatably mounted tail arms having control surfaces and landing members;
	wherein, in a forward flight configuration, the tail arms are radially retracted to reduce tail surface geometry and provide yaw and pitch control with the control surfaces; and 
	wherein, in a landing configuration, the tail arms are radially extended relative to one another about the fuselage axis to form a stable ground contact base with the landing members.  

	2.  The tail sitter aircraft as recited in claim 1 wherein the first and second fixed wings are generally oppositely disposed relative to the fuselage.

	3.  The tail sitter aircraft as recited in claim 1 wherein the first and second fixed wings are nonrotatable relative to the fuselage.

13.  A tail sitter aircraft comprising:
	a fuselage having a forward portion, an aft portion and a longitudinally extending fuselage axis;
	first and second fixed wings supported by the forward portion of the fuselage and that are nonrotatable relative to the fuselage, the fixed wings providing a main lifting surface for the aircraft;
	a distributed propulsion system including first and second rotor assemblies attached respectively to the first and second fixed wings, the distributed propulsion system operable to provide forward thrust during forward flight and vertical thrust during vertical takeoff, hover and vertical landing; and
	a tailboom assembly extending from the aft portion of the fuselage, the tailboom assembly including first, second, third and fourth rotatably mounted tail arms having control surfaces and landing members;
	wherein, in a forward flight configuration, the tail arms are radially retracted to reduce tail surface geometry and provide yaw and pitch control with the control surfaces; and 
	wherein, in a landing configuration, the tail arms are radially extended relative to one another about the fuselage axis to form a stable ground contact base with the landing members.  –

Cancel claims 5, 6, 10-12 and 18-20.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to show alone or in combination the features of a tail sitter aircraft as claimed with two fixed wings, a distributed propulsion system as claimed and a tailboom assembly with four rotatably mounted arms, each arm having a control surface and a landing member wherein the tailboom has forward flight and landing configurations as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS A MCFALL whose telephone number is (571)270-5769. The examiner can normally be reached M-Th 7-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on (571)272-6886. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Nicholas McFall/Primary Examiner, Art Unit 3644